DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Election/Restrictions
Applicant’s amendments filed January 24, 2022, amending claim 9, is acknowledged.  Claims 1-20 are currently pending.  
Applicants election without traverse filed January 24, 2022 of group 2 directed to a gene editing system in a host cell and encompassed by claims 9-14 is acknowledged.  Claims 1-8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.  
Accordingly, claims 9-14 are under examination.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/643,814, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As discussed in detail below within the rejections under 35 U.S.C. 112(a), the as-filed specification in this nonprovisional application fails to provide an adequate written description of the claimed invention, and it does not enable the full scope of the claimed invention.  Additionally, the ’814 provisional application is about 20 pages shorter than the specification of this nonprovisional application.  The application under examination contains portions not present in the ’814 provisional application, for example paragraphs [0010], [0014], and [0052], among others.  Addition, the ‘814 provisional application does not contain figures illustrating the purification or expression of the D663 and D738 mutants.  Since the specification of the examined application is insufficient to support the claimed invention in the manner provided by 35 U.S.C. 112(a), the ’814 provisional application—which contains only a portion of the specification under examination—cannot provide that support either.
All claims have been rejected under 35 U.S.C. 112(a) as lacking adequate written description and/or enablement.  The effective filing date of all claims is therefore March 15, 2019, the date this nonprovisional application was actually filed with the Office.  See MPEP 2152.01, item (C) (conditions for earlier effective filing date based on claim to benefit under 35 U.S.C. 119(e)).  
The examiner will revisit the question of priority as the 112(a) rejections are overcome by argument and/or amendment.


Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 56. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification is also objected to because in paragraph [0029], the specification states “Fig. 2D shows the survival rate targeting a pseudogene . . .”  However, there is no Fig 2D in the Drawings filed March 15, 2019.   Additionally, in paragraph [0143], the specification refers to Figure 6C as demonstrating gene editing by N-del NgAgo enzymes by targeting endogenous lacZ.  Yet earlier in the Description of Drawings, Figure 6C is described as repairing an integrated Kan-tGreen construct ([0033]).
Appropriate correction of the Specification to make the Brief Description of the Drawings correspond to the drawings submitted in the case is required.  In the alternative, when applicants address the objection to the drawings, they may supply the drawings that correspond to the description in the specification.  Applicants are cautioned against introducing new matter in any replacement drawings.


Objection to the Drawings 
The drawings are objected to because they were submitted in color, but there is no granted petition to accept color drawings.  See 37 CFR 1.84(a)(2) (“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary”).  Applicants must either provide that explanation via a petition and comply with all requirements of 37 CFR 1.84(a)(2)(i)-(iii) OR submit replacement sheets in black and white and include a clear instruction to replace the color drawings with the replacement sheets.  The examiner takes no position on whether color drawings are necessary as the only practical medium by which to disclose the subject matter sought to be patented in this utility patent application.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig 2D.  Paragraph [0029] of the specification indicates that “Fig. 2D shows the survival rate targeting a pseudogene . . .”  However, there is no Fig 2D in the Drawings filed March 15, 2019. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 9 and 14 are objected to because of the following informalities:
Claim 9 recites “wherein NgAgo enzyme specifically interact with said designed DNA and nick the . . .” which is grammatically incorrect.  NgAgo enzyme is a singular noun and requires the singular form of the verb “interact” and “nick”— “wherein NgAgo enzyme specifically interacts with said designed DNA and nicks the . . .”.  
Claim 14 capitalizes the word “Coli,” which goes against naming conventions in this art.  The bacterial species is Escherichia coli, with a lowercase “c” in “coli.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 depends from claim 9.  Claim 9 requires “an NgAgo enzyme or mutant thereof”, which is interpreted as requiring the NgAgo protein.  Claim 11 recites “wherein the NgAgo enzyme . . . or a mutant thereof, in the form of a DNA expression cassette, messenger RNA or a protein product thereof”.  Claim 11 is interpreted as requiring the NgAgo enzyme in the form of a protein, mRNA or DNA, which is broader than claim 9, which requires the protein form.  Thus claim 11 does not include all the limitations of claim 9, from which it depends.
Claim 12 depends from claim 11, and therefore from claim 9.  Claim 12 is interpreted to also allow the NgAgo mutants to be present as a protein, mRNA or DNA.  Thus claim 12 does not include all the limitations of claim 9, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a donor DNA.  The specification indicates that for gene editing via homologous recombination “Without either donor DNA or the lambda recombinase, repair and subsequent gene editing would fail” ([0127]).  This sentence is interpreted to mean that both the donor DNA and the lambda recombinase are needed for gene editing.  Claims 9 and 11-14 are directed to a “A gene editing system in a host cell” and as such, the system must be capable of gene editing in a cell.  Claims 9 and 11-14 do not require the presence of a donor DNA.  Therefore, the claims are indefinite for omitting an essential element as indicated by the specification.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “A gene editing system in a host cell comprising a designed DNA sequence . . . wherein said DNA sequence is complementary to a gene of interest in a cell . . . and an NgAgo enzyme or a mutant thereof, wherein said NgAgo enzyme specifically interact[s] with said designed DNA and nick[s] the gene of interest in the cell . . .”  It is not clear whether “specifically interact[s]” is also a requirement of “a mutant thereof”.
Claim 9 also recites “a lambda red recombinase or other recombinase systems driven by an inducible promoter . . .”  It is not clear whether the lambda red recombinase, the other recombinase systems, or both are required to be driven by an inducible promoter. 
Claims 10-14 are rejected for depending from claim 9 and not clarifying the indefiniteness therein.

Claim 12 recites the limitation "wherein said N-Del mutant is N-del/E598A, N-del/E601P, or N-del/D602P" in line 2.  There is insufficient antecedent basis for E598, E601 and D602 because the claim does not refer to a SEQ ID NO or other reference sequence that indicates what amino acids are at positions 598, 601 or 602.  The specification discloses 30 SEQ ID NOs that are amino acid sequences.  Twenty of them are smaller than 10 amino acids and could not refer to the claimed point mutations.  SEQ ID NOs 41-50 are GST and His tagged versions of NgAgo, none of which have a glutamic acid (E) at positions 598 and 601 or an aspartic acid (D) at position 602.  The specification indicates that SEQ ID NO 30 is the DNA sequence of wild type NgAgo (Table 7).  Because SEQ ID NO 30 is a nucleotide sequence it cannot be used as antecedent basis for amino acid positions.  Nevertheless, even when SEQ ID NO 30 is translated in all three reading frames and both directions, multiple open reading frames are present in SEQ ID NO 30.  It is not clear which reading frame should be used to identify positions 598, 601 and 602.  Finally, the specification indicates that SEQ ID NOs 32-34 are N-del/E598A, N-del/E601P, or N-del/D602P, respectively.  However, SEQ ID NOs 32-34 are nucleotide sequences, and not amino acid sequences, and cannot be used for antecedent basis for amino acid positions.  Therefore, it is not clear what E598, E601 and D602 are referring to.


Claim Rejections - 35 USC § 112(a) – Essential Elements Not Claimed
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a donor DNA, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
The specification indicates that for gene editing via homologous recombination “Without either donor DNA or the lambda recombinase, repair and subsequent gene editing would fail” ([01270]).  This sentence is interpreted to mean that both the donor DNA and the lambda recombinase are needed for gene editing.  Claims 9 and 11-14 are directed to a “A gene editing system in a host cell” and as such the system must be capable of gene editing in a cell.  Claims 9 and 11-14 do not require the presence of a donor DNA.  It is not predictable how one skilled in the art would use the claimed system for gene editing without a donor DNA when the specification indicates that the donor DNA is a critical element.


Claim Rejections - 35 USC § 112(a) – Written Description – NgAgo Enzymes
Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species'  means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  
	Claim 9 recites “A gene editing system in a host cell comprising a designed DNA sequence . . . wherein said DNA sequence is complementary to a gene of interest in a cell . . . and an NgAgo enzyme or a mutant thereof, wherein said NgAgo enzyme specifically interact[s] with said designed DNA and nick[s] the gene of interest in the cell . . .”   “NgAgo enzyme specifically interact[s] . . . and nick[s] the gene of interest” is interpreted such that the NgAgo enzyme must only interact with and nick the gene of interest that is complementary to the designed DNA and not interact and/or nick non-targeted DNA.
	The genus of NgAgo enzymes encompasses full-length native NgAgo, full-length NgAgo containing one or more point mutations such as E598A, E601P, D602P, D663A, D738A (Table 7), or truncated and/or deletion NgAgo enzymes with or without one or more point mutations.   
	The specification teaches that full length NgAgo and the repA domain alone degrades plasmid and genomic DNA, indicating that those NgAgo versions cleave non-targeted DNA and are not specific to the targeted gene ([0117]-[0118], Fig 4C, Fig 3G).  The specification also teaches NgAgo without the repA gene, (i.e. N-del) has greatly reduced non-specific plasmid cleavage; however, some non-specific cleavage activity remains (Fig 4C; [0121]).  The specification also teaches that NgAgo with point mutations in the catalytic tetrad, including D663A and D738A, are not capable of homology directed repair (Fig 6C).  The specification teaches the N-del/E598A, N-del/E601P, or N-del/D602P enzymes had the lowest level of non-target DNA cleavage (Fig 4A and 4D).  However, according to Figure 4D, the N-del/E598A, N-del/E601P, or N-del/D602P NgAgo enzymes still degraded the plasmid to some extent indicating that the NgAgo enzymes did not specifically interact and nick the target the DNA sequence.  Therefore, in light of the specification, it was unpredictable as of the claims’ effective filing date whether the genus of NgAgo enzymes can specifically interact and nick the target DNA sequence.
	The prior art indicates that full-length, native NgAgo also does not specifically interact and/or nick the target DNA that is complementary to a gene of interest when expressed in a eukaryotic cell.  Qin reported that NgAgo expressed in Zebrafish was unable to edit a specific genome site corresponding to the guide DNA (Qin et al., Cell Research (2016) 26: 1349-1352; page 1349, ¶3; #12 in IDS cited May 3, 2019).  Several other labs were also unable to use full length, wild-type NgAgo to target a specific genomic or viral DNA sites in eukaryotic cells (Burgess et al., Protein Cell (2016), 7(12): 913–915, Figure 1; Javidi-Parsijani et al., PLOS One (2017), 12(5): e0177444, Figure 4; Wu et al., Antiviral Research (2017), 145: 20-23, Figure 2; all cited in IDS filed May 3, 2019).  A thorough search of the prior art could not find evidence of using N-del or point mutants of NgAgo for nicking target DNA sequence in any cell type.  Thus, from the prior art it was not predictable just before the filing date which structures of NgAgo enzymes have the function of specific targeting of a DNA sequence within a genome.  Indeed, applicants themselves, writing years after the effective filing date, referred to “several challenges to [NgAgo’s] development as a robust tool for gene-editing applications,” one of which is “potentially low activity in eukaryotic hosts.” (Lee et al., Nucleic Acids Res. (2021), 49(17): 9926-9937; page 9935, sentence bridging columns.)  The relationship between an NgAgo enzyme’s structure and its ability to specifically target a DNA sequence, then, remained unpredictable after the application was filed, and so the person of ordinary skill in the art could not possibly have concluded before the effective filing date that applicants possessed the claimed invention.
	Considering 1) the size of the genus of NgAgo enzymes and mutants thereof, 2) the working examples in the Specification indicating that all NgAgo enzymes tested including full length, N-del, and N-del combined with point mutants had some level of detectable level of non-targeted DNA cleavage, and 3) the overwhelming consensus of those skilled in the art that full-length, wild-type NgAgo does not nick genomic DNA in eukaryotic cells, one skilled in the art would reasonably conclude that Applicants did not possess the invention of NgAgo enzymes that can function to specifically interact and nick the gene of interest, as claimed.
	Regarding claims 10-11 and 13-14, the genus of NgAgo enzymes is not further limited.  Therefore, one skilled in the art would reasonably conclude that Applicants did not possess the invention of NgAgo enzymes that can function to specifically interact and nick the gene of interest, as claimed.
	Claim 12 still encompasses the entire genus of NgAgo enzymes.  However, in the event that Applicants amend to limit the genus of NgAgo enzymes those expressly recited in claim 12, the claims would still not be sufficiently described.  The claimed NgAgo enzymes must specifically interact and cleave the gene of interest.  Although the N-del/E598A, N-del/E601P, or N-del/D602P NgAgo enzymes showed “reduced random DNA cleavage” ([0031]; Figure 4D), a person skilled in the art would still conclude that N-del/E598A, N-del/E601P, or N-del/D602P NgAgo enzymes did not “specifically” interact and nick the target of interest based on Figure 4D.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The specification, while being enabling for a gene editing system using in a prokaryotic host cell, does not reasonably provide enablement for a gene editing system in the genus of all host cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Exemplary factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP 2164.01(a). All of these factors were considered, along with others, and a sufficient number are addressed below so as to create a prima facie case.

Nature of the Invention and Breadth of Claims
	Claims 9-12 are drawn to a gene editing system in host cell comprising a designed DNA, a recombinase sufficient to induce homologous recombination, and an NgAgo enzyme.   The claims recite “in a host cell”, which encompasses a large genus of host cells including archaeal, prokaryotic and eukaryotic cells.  Accordingly, enablement of the method requires one skilled in the art to use the system comprising a designed DNA, a recombinase sufficient to induce homologous recombination, and an NgAgo enzyme to edit a gene in archaeal, prokaryotic and eukaryotic cells.
 	
Guidance in the Specification and Working Examples
	The specification teaches that a designed DNA, a Lambda Red recombinase and full-length or an N-del NgAgo enzyme are capable of editing a KanR gene integrated into the genome of an E. coli bacterial cell (Figure 6A-C).  The specification also mentions that the invention is useful for gene editing in eukaryotic cells ([0068]).  The specification also states that “We also edit loci in E. coli and human cells with repA-deletion NgAgo mutant” ([0097]); however, Applicants fail to provide any evidence that they actually conducted any experiments in human cells.  All data presented in the figures are from experiments in vitro or in E. coli.  Paragraph [0141] also recites gene editing in human cells, but the description of the experiment only provides details of gene editing in bacterial cells.  Accordingly, in light of the specification, it is highly unpredictable whether a gene editing system composed of a designed DNA, a recombinase and an NgAgo enzyme could edit genes in a eukaryotic cell.


State of the Prior Art
NgAgo was first used for gene editing in eukaryotic cells by Gao (Gao et al., Nature Biotechnology (2016), 34(7): 768-773; Figure 4).  However, Gao’s study has since been retracted because of the inability to replicate the findings of Figure 4, illustrating gene editing in eukaryotic cells.  For instance, Qin reports that NgAgo expressed in Zebrafish was unable to edit a specific genome site that was complementary the guide DNA (Qin et al., Cell Research (2016) 26: 1349-1352; page 1349, ¶3, #12 in IDS filed May 3, 2019).  Burgess and others were also unable to use NgAgo to target a specific genomic or viral DNA sites in eukaryotic cells (Burgess et al., Protein Cell (2016), 7(12): 913–915, Figure 1; Javidi-Parsijani et al., PLOS One (2017), 12(5): e0177444, Figure 4; Wu et al., Antiviral Research (2017), 145: 20-23, Figure 2; all cited in IDS filed May 3, 2019).  An exhaustive search of the prior art could not find evidence of using repA deletion mutants of NgAgo or point mutants of NgAgo for gene editing in any cell type.  Because recombinases function in homologous recombination after a DNA site is damaged (Menouni et al., FEMS Microbiology Letters (2015), 362: 1–10), it is not predictable that a recombinase system can induce homologous recombination without nicking and cleaving by NgAgo first.  Taken as a whole, the prior art indicates that NgAgo is incapable of inducing gene editing at a specific site in the genome of eukaryotic cells.  Thus, in view of the prior art, it would have been highly unpredictable just before the effective filing date how one skilled in the art could use NgAgo for gene editing in eukaryotic cells.  Indeed, applicants themselves, writing years after the effective filing date, referred to “several challenges to [NgAgo’s] development as a robust tool for gene-editing applications,” one of which is “potentially low activity in eukaryotic hosts.” (Lee et al., Nucleic Acids Res. (2021), 49(17): 9926-9937; page 9935, sentence bridging columns.)  This reference demonstrates that those of ordinary skill in the art would find that the claimed invention was not enabled years after the filing date, so it is evidence that the claimed invention was not possible at the time of filing.  See MPEP 2164.05(a), last paragraph. 

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant, and the lack of working examples of gene editing in eukaryotic cells, it is the conclusion that an undue experimentation would be required to make and use the invention across its entire claimed scope, which includes non-prokaryotic host cells.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pyne (Pyne et al., Applied and Environmental Microbiology (2015), 81(15): 5103-5114) in view of Gao (Gao et al., Nature Biotechnology (2016), 34(7): 768-773) and Burgess (Burgess et al., Protein Cell (2016), 7(12): 913–915).  This rejection is directed to the use of NgAgo, recombinases and donor DNA for gene editing specifically in prokaryotic cells.

Regarding claims 9-10 and 13-14, Pyne teaches a method of editing the dpbA gene (i.e. editing of a gene of interest) in E. coli (i.e. a host cell, a prokaryotic host cell, and Escherichia coli) (Fig 2).  Pyne teaches introducing into E. coli a plasmid encoding the endonuclease Cas9 and a guide RNA directed to a specific sequence in the dpbA gene (Fig 2A).  Pyne also teaches that Cas9 creates double stranded breaks (page 5103, column 2).  Pyne teaches introducing into E. coli a plasmid encoding the Lambda bacteriophage Exo and Beta proteins (Fig 2A). Pyne teaches Lambda Exo and Beta are components of the Lambda Red recombinase system (page 5103, ¶1).  Pyne teaches the Beta is the recombinase (page 5103, ¶2).  Pyne teaches the lambda red recombinase proteins are under the control of the arabinose-inducible promoter (page 5015, ¶2; Table 1).  Pyne teaches introducing a nucleic acid encoding the LacZ gene flanked by 27 and 29 nucleotides that are homologous to the dpbA gene (i.e., a donor DNA that comprises at least 20 nucleotides of homology flanking the target gene of interest, as required by claim 10) (Fig 1A).  Pyne also teaches the dpbA-LacZ-dpbA construct is recombined (i.e. to replace the gene of interest); therefore, Pyne teaches the lambda red recombinase is expressed sufficiently to induce homologous recombination (Fig 2A; page 5106, ¶4).  Pyne teaches “Relying on . . . the bacteriophage lambda Red proteins, Exo, Beta, and Gam, recombineering allows simple and efﬁcient construction of gene knockout mutants via homologous recombination of a double-stranded DNA (dsDNA) PCR product with bacterial chromosomes.” (page 5103, ¶1).
Pyne does not teach a gene editing system with a NgAgo enzyme that interacts with a designed DNA sequence with 5’ phosphorylation that is complementary to a gene of interest.
Gao teaches NgAgo is a prokaryotic argonaute protein (page 768, ¶3).  Gao teaches NgAgo binds 24 nts (i.e., 15-30 nts) 5’-phosphorylated single-stranded DNA guides (Figure 1C; page 768, ¶4).  Gao teaches that NgAgo expressed in E. coli is capable of nicking plasmid DNA in vitro when one DNA guide is used and linearizing (i.e., cleaving) plasmid DNA when two guides are used (Figure 1B).  Gao teaches the nicking and cleaving assays were performed at 37oC (Figure 1, legend). Gao also teaches that unlike Cas9, which can only target sequences with specific PAM sequences, argonaute proteins do not have a PAM requirement (page 768, ¶2).
It is noted that Gao’s paper has been retracted; however, Burgess teaches that only Gao’s data in Figure 4 showing NgAgo-mediated genome editing in Eukaryotic cells could not been replicated by other labs.  A diligent search of the prior art has found no evidence that the teachings of Gao regarding the in vitro nicking and cleaving activity of E. coli-expressed NgAgo are not enabled.
It would have been obvious to one skilled in the art to replace the Cas9 and guide RNA in the gene-editing system in E. coli of Pyne with the NgAgo enzyme and DNA guides taught in Gao because it would have amounted to a simple substitution of one endonuclease system known to nick or cleave double stranded DNA targets in the sequence-specific manner for another by known means to yield predictable results.  One skilled in art would have a reasonable expectation that NgAgo could be used to nick or cleave DNA in E. coli similar to Cas9 because Gao demonstrates that NgAgo purified from E. coli can nick and cleave plasmid DNA in vitro at 37oC, the growth temperature of E. coli.   One would have been motivated to do so because Gao teaches that argonaute proteins do not have a PAM requirement, and therefore can target more sites than Cas9.

Regarding claim 11, Gao teaches full length NgAgo can bind 5’-phosphorylated DNA guides and nick plasmid DNA in vitro (Figure 1).

Regarding claim 12, the genus of possible NgAgo enzymes is not limited to only those N-del mutants recited in the claim.  Therefore, claim 12 also includes the full length NgAgo recited in claim 11, which is taught by Gao as indicated above.  


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330.  The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, Technology Center 1600